IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ADAM J. HAMMOND & GERALD J.                : No. 251 WAL 2020
IWANEJKO, JR.,                             :
                                           :
                   Petitioners             : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
UNITED STATES LIABILITY INSURANCE          :
COMPANY & GROUP AND MARSHALL               :
DENNEHEY WARNER COLEMAN &                  :
GOGGIN P.C.,                               :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.